J-S48009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN MARCHETTI                             :
                                               :
                       Appellant               :     No. 531 EDA 2019

               Appeal from the Order Entered January 11, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0006617-2007


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                                FILED JANUARY 10, 2020

        John Marchetti appeals from the January 11, 2019 order denying his

petitions to terminate sex offender registration obligation.       After thorough

review, we find that the trial court should have treated Appellant’s petition as

a PCRA petition, and concluded that it was untimely filed. Thus, we affirm the

denial of relief without reaching the merits.

        The relevant facts are as follows.         On November 8, 2008, Appellant

entered a nolo contendere plea to the charge of sexual abuse of children, a

third-degree felony.      He was sentenced to two to twenty-three months of

incarceration, followed by three years of probation. Megan’s Law II, in effect

at the time the offense was committed, required him to register as a sex

offender with the Pennsylvania State Police for a period of ten years.        On

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S48009-19



October 29, 2010, the court denied Appellant’s post-sentence motion, and he

filed a notice of appeal.         This Court quashed the appeal as untimely.

Commonwealth v. Marchetti, 34 A.3d 216 (Pa.Super. 2011) (unpublished

memorandum).

       The legislature passed the Sex Offender Registration and Notification

Act (“SORNA”), 42 Pa.C.S. §§ 9799.10–9799.41 in 2011, which increased

Appellant’s registration period to fifteen years. A bench warrant issued for

Appellant in March 2011 based on his violation of a restraining order.      On

January 9, 2012, Appellant’s probation was revoked following violation

hearings on May 10, 2011 and July 19, 2011, and he was re-sentenced to

eighteen to thirty-six months of incarceration followed by two years of

probation. Appellant timely appealed from his judgment of sentence, and this

Court affirmed.1      Commonwealth v. Marchetti, 64 A.3d 273 (Pa.Super.

2013) (unpublished memorandum).

       Appellant filed a pro se PCRA petition on February 13, 2013, and counsel

was appointed. Counsel filed an application to withdraw and a no-merit letter




____________________________________________



1 The only issue on direct appeal from the revocation sentence was whether
the court erred in admitting testimony from Appellant’s probation officer at
the Gagnon II hearing regarding earlier conduct that had already served as
the basis for finding him in violation of his probation at a prior Gagnon
hearing.




                                           -2-
J-S48009-19


pursuant to Turner/Finley,2 in lieu of an amended petition. In his no-merit

letter, counsel addressed the issue Appellant wanted to raise.3 After issuing

Pa.R.Crim.P. 907 notice of its intent to dismiss for lack of merit, the court

dismissed the petition and permitted counsel to withdraw. Appellant filed a

timely pro se appeal, which this Court dismissed on October 24, 2014, for

failure to file a brief. Per Curiam Order, 10/24/14, at 1.

       In the meantime, Appellant had finished serving his maximum sentence

on March 29, 2014. On July 19, 2017, the Pennsylvania Supreme Court held

in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), that SORNA was

punitive and could not be retroactively applied.               On January 19, 2018,

Appellant filed this counseled petition to terminate his sex offender

registration obligation.        He amended his petition twice following the

Legislature’s enactment of the Act of February 21, 2018 (“Act 10”) and the

Act of June 12, 2018 (“Act 29”).               Appellant alleged therein that: 1) “the

application of SORNA’s enhanced registration requirements to him violated

Article 1, Sections 10 and 17 of the Pennsylvania Constitution and the


____________________________________________


2Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc) and
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).

3 Counsel identified and addressed at Appellant’s request several issues,
including the following: “Assuming Defendant filed a timely PCRA [petition],
whether the changes to Pennsylvania’s sexual offender law [Act 111 of 2011;
Act 91 of 2012], which modified Defendant's responsibilities relative to
registration requirements, breached the terms of Defendant's original plea
agreement, resulting in a constitutional violation that required the vacating of
the imposed sentence?” No-Merit Letter, 11/6/13, at 3.

                                           -3-
J-S48009-19


Defendant’s right to due process of law as guaranteed by the Fourth and

Fourteenth Amendments to the United States Constitution, and parallel

provisions of the Pennsylvania Constitution;” and 2) since the statute under

which he was originally required to register had expired, “and the

Pennsylvania Supreme Court has ruled that the replacement statute, SORNA,

cannot apply to [him], there is no law that currently requires [him] to register

as a sexual offender.”     Petition to Terminate Sex Offender Registration

Obligation, 1/19/18, at ¶¶10, 11.     He asked that either his obligation to

register be terminated immediately, or that it terminate after ten years. Id.

In his first amended petition, he maintained that he could not be required to

register for a period in excess of seven years, the maximum allowable

sentence. In his second amended petition, Appellant alleged that Acts 10 and

29 could not be lawfully applied to him as the internet registration provisions

were as punitive as the provisions in SORNA.

      Following a hearing on Appellant’s petition on July 30, 2018, the trial

court denied relief. Appellant timely appealed and complied with Pa.R.A.P.

1925(b). He presents the following issues for our review:

      1. Does the publication on the State Police access website by Act
         29, of substantially more personal and identification
         information about an offender subject to registration, render
         Act 29 more punitive than the registration statute in effect at
         the time Appellant committed his crimes?

      2. Can Megan’s Law II, which was in effect at the time Appellant
         committed the crimes in the within matter, form the basis of
         Appellant’s obligation to register as a sex offender, as Megan’s

                                     -4-
J-S48009-19


         Law II expired on December 20, 2012 and was not adopted by
         SORNA?

      3. Does Appellant’s period of registration toll when he is actually
         sentenced to an additional term of confinement for a violation
         of probation, as opposed to the date on which he was initially
         incarcerated for the violation?

Appellant’s brief at 4.

      Preliminarily, we note that this is an appeal from an order denying

Appellant’s petition to terminate his sex offender registration requirement.

Appellant, with the benefit of counsel, did not style his request for relief as a

PCRA petition, nor did the trial court treat it as such.

      However, the PCRA is the “sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for the same

purpose that exist . . . including habeas corpus and coram nobis.” 42 Pa.C.S.

§ 9542. Thus, any issue that is cognizable under the PCRA generally must be

raised in such a petition, and any collateral petition that raises an issue that

is cognizable under the PCRA must be treated as a PCRA petition.

Commonwealth v. Deaner, 779 A.2d 578 (Pa.Super. 2001).

      In Commonwealth v. Murphy, 180 A.3d 402, 405-06 (Pa.Super.

2018), we held that a post-conviction claim that a sentence is illegal due to

the retroactive application of a sexual offender registration requirement must

be raised in a PCRA petition.    Recently, in Commonwealth v. Greco, 203

A.3d 1120, 1123 (Pa.Super. 2019), this Court held that Greco’s petition

seeking a determination whether he was required to register pursuant to


                                      -5-
J-S48009-19


SORNA after Muniz had to be treated as a PCRA petition.            We relied on

Murphy, supra, for the proposition that a Muniz issue implicated legality of

sentence, an issue cognizable under the PCRA, and held that the petition was

subject to the PCRA’s timeliness requirements.        The petition was facially

untimely.   Moreover, as we found in Murphy, Muniz did not establish a

timeliness exception to the PCRA. Thus, we concluded that Greco was not

entitled to relief as his petition was untimely.

      Greco and Murphy inform our decision herein. Appellant claims that

the provision of Act 29 providing for internet access to increased personal

information of sex offender registrants is more punitive than Megan’s Law II,

and that it cannot be applied retroactively to him. This is a post-conviction

claim that his sentence is illegal due to the retroactive application of a sexual

offender registration requirement, albeit one imposed by Act 29 rather than

SORNA. As we held in Murphy and Greco, a claim that one’s sentence is

illegal due to the retroactive application of a sexual offender registration

requirement must be raised in a PCRA petition and is subject to the PCRA’s

timeliness provisions. Appellant’s remaining issues regarding Megan’s Law II

and whether his registration period should have been tolled while he was

incarcerated likewise implicate the legality of his sentence. See Megan’s Law

II, 42 Pa.C.S. § 9795.1 (registration period begins upon release from

incarceration); in accord SORNA, 42 Pa.C.S. § 9799.15(b)(1)(i)(A); see also




                                      -6-
J-S48009-19


Act 29, 42 Pa.C.S. § 9799.15(c) (providing for tolling of registration during

incarceration).

       For these reasons, we find that Appellant’s January 19, 2018 petition

should have been treated as a PCRA petition. Since the PCRA time limitations

implicate our jurisdiction, before we may address the merits of Appellant’s

issues we must determine whether the petition was timely filed.           See

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007).                As the

instant petition was filed more than one year after the time expired for direct

review of his revocation sentence, it is patently untimely. Appellant has not

pled nor proved any applicable timeliness exception.       See 42 Pa.C.S. §

9545(b)(1)(i-iii).     Thus, Appellant’s petition is untimely, and we lack

jurisdiction to reach the merits.4

       Order affirmed. Jurisdiction relinquished.




____________________________________________


4 We note that the constitutionality of Subchapter I of Act 29 is presently
before our High Court in Commonwealth v. Lacombe, 35 MAP 2018 (Pa.
2018). Furthermore, in Commonwealth v. Moore, __ A.3d. __, 2019 PA
Super 320 (Pa.Super. 2019), a direct appeal from judgment of sentence, this
Court concluded that the internet dissemination provision of Subchapter I
violates the federal ex post facto clause, but is severable from the remainder
of Subchapter I. In Commonwealth v. Greco, 203 A.3d 1124 n.6 (Pa.Super.
2019), we cited J.J.M. v. Pa. State Police, 183 A.3d 1109 (Pa.Cmwlth.
2018), as suggesting that it may be possible to challenge sex offender
registration requirements by filing a petition for review in the Commonwealth
Court.


                                           -7-
J-S48009-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/20




                          -8-